SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

542
CAF 14-01821
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF JOEY J. AND ANGEL J.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

ELEANOR J., RESPONDENT-APPELLANT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered September 29, 2014 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: In this proceeding pursuant to Social Services Law
§ 384-b, respondent mother appeals from an order terminating her
parental rights. On appeal, the mother challenges the representation
she received at the fact-finding hearing. We reject the mother’s
contention that she was denied effective assistance of counsel
inasmuch as she “did not demonstrate the absence of strategic or other
legitimate explanations for counsel’s alleged shortcomings” (Matter of
Reinhardt v Hardison, 122 AD3d 1448, 1449 [internal quotation marks
omitted]; see Matter of Brown v Gandy, 125 AD3d 1389, 1390). Contrary
to the mother’s contention, “[i]neffectiveness may not ‘be inferred
merely because the attorney counseled [her] to admit the allegations
in the petition’ ” (Matter of Michael W., 266 AD2d 884, 884-885; see
Matter of Sean W. [Brittany W.], 87 AD3d 1318, 1319, lv denied 18 NY3d
802).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court